ALTERNATIVE TECHNOLOGY INC


Arrow Electronics,
Inc.                                                               Alternative
Data Technology, Inc.
50 Marcus
Drive                                                                           24
lnverness Place East
Melville, NY
11747                                                                        Englewood,
CO 80112


October 9, 2006


Matt Medeiros
SonicWALL
1143 Borregas Avenue
Sunnyvale, CA 94089


Re: Consent to Assignment of Distribution Agreement between the Company and
SonicWALL, Inc.


Dear Mr. Medeiros:


Arrow Electronics, Inc. (“Arrow”) is entering into an agreement to acquire
Alternative Data Technology, Inc. (“ATI”) by means of a merger pursuant to which
ATI will become a wholly-owned subsidiary of Arrow (the "Transaction"). As the
business of ATI includes distribution services provided to you under the
[Distribution Agreement] dated April 18, 2002 (the "AT1 Distribution
Agreement"). Arrow joins with ATI in requesting your consent to the Transaction.
Please return the executed document in the enclosed envelope.


Please countersign a copy of this letter in the space provided to acknowledge
(i) your consent to the Transaction, (ii) that you will agree to extend the
annual renewal date under the ATI Distribution Agreement to November 30, 2007,
and (iii) that you do not currently have any financial disputes with ATI
concerning an aggregate amount in excess of $25,000.


Arrow appreciates the opportunity to build on ATl's distribution arrangement
with you and we look forward to what we are confident will be a long and
mutually beneficial relationship.


Very truly yours,


Alternative Data Technology, Inc.


By:  /s/ Michael A. Wallace
Name: Michael A. Wallace
Title: CFO


Agreed and Accepted as of                                              Agreed
and Accepted as of
SonicWALL                                                                         Arrow
Electronics, Inc.
By: /s/ Robert D. Selvi                                                        
By:
Name:           Robert D.
Selvi                                                 Name:
Title:           CFO                                                                     Title: